                                 UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF IOWA
                                            WESTERN DIVISION
------------------------------------------------------------------------X
JOHN DOE,                                                               :
                                                                        : Civil Action No: 19-cv-4082
                           Plaintiff,                                   :
                                                                        :
                                                                        :
                  -against-                                             :
                                                                        :
                                                                        :
DORDT UNIVERSITY f/k/a/ DORDT COLLEGE;                                  :
DORDT UNIVERSITY BOARD OF TRUSTEES;                                     :     NOTICE OF MOTION
HOWARD WILSON, individually and as agent for                            :
Dordt University; ROBERT TAYLOR, individually                           :
and as agent for Dordt University; DEREK BUTEYN,                        :
individually and as agent for Dordt University;                         :
and ERIN OLSON, individually and as agent for                           :
Dordt University;                                                       :
                                                                        :
                           Defendants.                                  :
------------------------------------------------------------------------X



       PLEASE TAKE NOTICE that Plaintiff, through his attorneys, Nesenoff & Miltenberg,

LLP, and Babich Goldman, P.C., hereby moves this Court for an ex parte order: (i) authorizing

Plaintiff to file the Complaint, summons, and civil cover sheet in this action using the pseudonym

“John Doe,” and to litigate this matter as John Doe, and to file all other papers in this action under

the name John Doe, and to identify certain other non-parties by pseudonym; and (ii) prohibiting

Defendants from publicly identifying Plaintiff, in court filings or otherwise.

       PLEASE TAKE FURTHER NOTICE THAT Plaintiff shall rely upon the Complaint

and accompanying Memorandum of Law and the Declaration of Adrienne Levy and attachments

thereto in support of the Motion. Plaintiff also submits a proposed form of Order with this Motion.




                                             Page 1 of 2

       Case 5:19-cv-04082-CJW-KEM Document 2 Filed 12/05/19 Page 1 of 2
      PLEASE TAKE FURTHER NOTICE THAT Plaintiff requests oral argument on the

motion.

Dated: December 4, 2019

                                BABICH GOLDMAN, P.C.

                                By: /s/ David Goldman
                                    David H. Goldmna, Esq.
                                    501 SW 7th Street, Suite J
                                    Des Moines, Iowa 50309
                                    (515) 309-6850
                                    dgoldman@babichgoldman.com

                                and

                                NESENOFF & MILTENBERG, LLP

                                By: /s/ Adrienne Levy
                                   Adrienne Levy, Esq.
                                   Andrew T. Miltenberg, Esq.
                                   Stuart Bernstein, Esq.
                                   (pro hac vice admission pending)
                                   363 Seventh Avenue, Fifth Floor
                                   New York, New York 10001
                                   T. (212) 736-4500
                                   alevy@nmllplaw.com
                                   amiltenberg@nmllplaw.com
                                   sbernstein@nmllplaw.com




                                  Page 2 of 2

      Case 5:19-cv-04082-CJW-KEM Document 2 Filed 12/05/19 Page 2 of 2
